Citation Nr: 1636387	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  12-21 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to non-service connected burial benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1956 to February 1960.  He died in April 2010, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The appellant requested a Board hearing but did not appear for the scheduled hearing.  Therefore, her request for a Board hearing is considered withdrawn.  38 C.F.R. §§ 20.702 (d), 20.704(d).  

In March 2015, the Board denied appellant's claim for burial benefits.  The Veteran appealed the denial to the Court of Appeals for Veterans' Claims (Court), and the Court remanded in March 2016 based on a Joint Motion for Remand (JMR).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The JMR found that the Board decision did not provide sufficient reasons and bases for the denial.  Specifically, the JMR states that the Board failed to explain if the hospice care the Veteran was receiving when he died qualified as care in a non-VA facility, which would allow for burial benefits under 38 C.F.R. § 3.1600(c).  See also 38 C.F.R. § 2303.  The file does not include sufficient information for the Board to determine whether the hospice was provided or paid for by VA.  The April 2010 discharge record from the VA medical center states that home hospice was ordered.  Additional information is needed.

Accordingly, the case is REMANDED for the following action:

1. Request from the Houston VAMC billing, medical, or other records that may indicate whether VA was paying for or providing the Veteran's hospice care.

2. If no such records can be obtained, ask a representative of the VAMC to review the discharge record and explain what the typical procedure would be based on the Veteran's records and the note stating "D/C Order: Home Hospice," and whether VA would provide or pay for hospice.

3. Following any additional indicated development, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




